internal_revenue_service p o box cincinnati oh release number release date date date legend x program y state z dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to identify and reward young leaders who are likely to make a positive impact on their community to be eligible for consideration the applicant must meet the following minimum criteria e applicant must be at least years old no older than years old and enrolled in a middle school high school community college or university application must be submitted online e letter catalog number 58263t e e e e applicant must provide contact information including e-mail address and telephone number and complete the application in full applicant must maintain his or her primary residence in one of seven specific counties in the state of y applicant must submit nomination in either english or spanish applicant must submit the required information regarding the educational_institution at which he or she would like to use the funds the selection process will be completely non-discriminatory with respect to race religion and ethnic origin recipients will be selected based on the following criteria by a selection committee e e e e past community service and volunteerism enrollment in middle school high school_college_or_university strength of reference letters from school the degree to which the recipient has planned and or organized a service activity which has clearly benefitted other people in the community the degree to which the service activity was initiated and motivated primarily by the applicant the activity may not have been done solely to complete an assignment for school or work the degree to which the recipient has come up with a community plan that will make a special and significant impact on individuals families or the community- at-large e e you will not consider an application from any person who is a descendant or their spouse to any of your officers trustees donors or member of the selection committee each scholarship grant will be in an amount up to z dollars to be used for tuition fees and other course-related expenses such as books supplies and equipment at an accredited middle school high school college including community colleges or university at which the recipient is a candidate_for_a_degree or diploma if there is no present financial need or if the present financial need is less than z dollars you reserve the right to defer some or all of the amount by which the present scholarship grant falls short of z dollars until a future year when the recipient does need the funds for education and use that deferred_amount to fund a scholarship grant for the recipient’s benefit at that time you expect to make grant payments directly to the educational_institution with instructions that the grant is made subject_to the condition that the recipient is an enrolled student in good standing further the grant terms will require the student to send a narrative report and will require either the student or the school to send a copy of the transcript at the end of the school year in an unusual situation when the grant is made to an educational_institution to pay the tuition or other expenses and the recipient does not attend that institution the terms of the grant will require the institution to repay the grant funds to you to the extent they are not used for the intended purpose you represent that you will complete the following arrange to receive and review letter catalog number 58263t grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
